Name: Commission Regulation (EC) No 333/94 of 14 February 1994 fixing the import levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 2 . 94 Official Journal of the European Communities No L 42/15 COMMISSION REGULATION (EC) No 333/94 of 14 February 1994 fixing the import levies on milk and milk products known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 14 (8) thereof, Whereas the import levies on milk and milk products were fixed by Commission Regulation (EC) No 3626/93 (3), as last amended by Regulation (EC) No 1 85/94 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3626/93 to the prices HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 14 of Regulation (EEC) No 804/68 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 16 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 30, 3 . 2. 1994, p. 1 . O OJ No L 328, 29 . 12. 1993, p. 48. (4) OJ No L 24, 29. 1 . 1994, p. 58 . No L 42/ 16 Official Journal of the European Communities 15 . 2. 94 ANNEX to the Commission Regulation of 14 February 1994 fixing the import levies on milk and milk products (ECU/100 kg net weight, unless otherwise indicated) CN code Note (5) Import levy CN code Note 0 Import levy 0401 10 10 17,33 0401 10 90 16,12 0401 20 11 23,45 0401 20 19 22,24 0401 20 91 28,08 0401 20 99 26,87 0401 30 11 70,49 0401 30 19 69,28 0401 30 31 134,29 0401 30 39 133,08 0401 30 91 224,03 0401 30 99 222,82 0402 10 11 (4) 124,02 0402 10 19 (')(4) 116,77 0402 10 91 C)(4) 1 , 1677 / kg + 28,09 0402 10 99 (')(&lt;) 1,1 677 / kg + 20,84 0402 21 11 (4) 172,52 0402 21 17 (4) 165,27 0402 21 19 ( !)(4) 165,27 0402 21 91 Q (4) 212,71 0402 21 99 (') (4) 205,46 0402 29 1 1 (') (  ») (4) 1,6527 / kg + 28,09 0402 29 15 (&gt;)(4) 1,6527 / kg + 28,09 0402 29 19 (')( «) 1 ,6527 / kg + 20,84 0402 29 91 (') (4) 2,0546 / kg + 28,09 0402 29 99 (')(4) 2,0546 / kg + 20,84 0402 91 11 (4) 35,22 0402 91 19 (4) 35,22 0402 91 31 (4) 44,03 0402 91 39 (4) 44,03 0402 91 51 (4) 134,29 0402 91 59 (4) 133,08 0402 91 91 (4) 224,03 0402 91 99 (4) 222,82 0402 99 11 (4) 48,19 0402 99 19 (4) 48,19 0402 99 3 1 (') (4) 1 ,3066 / kg + 24,47 0402 99 39 (')(4) 1 ,3066 / kg + 23,26 0402 99 91 C)(4) 2,2040 / kg + 24,47 0402 99 99 (') (4) 2,2040 / kg + 23,26 0403 10 02 124,02 0403 10 04 172,52 0403 10 06 212,71 0403 10 12 (') 1 , 1677 / kg + 28,09 0403 10 14 (') 1,6527 / kg + 28,09 0403 10 16 (') 2,0546 / kg + 28,09 0403 10 22 25,86 0403 10 24 30,49 0403 10 26 72,90 0403 10 32 (') 0,1982 / kg + 26,88 0403 10 34 (') 0,2445 / kg + 26,88 0403 10 36 (') 0,6686 / kg + 26,88 0403 90 11 124,02 0403 90 13 172,52 0403 90 19 212,71 0403 90 31 (') 1 , 1677 / kg + 28,09 0403 90 33 (') 1 ,6527 / kg + 28,09 0403 90 39 (') 2,0546 / kg + 28,09 0403 90 51 25,86 0403 90 53 30,49 0403 90 59 72,90 0403 90 61 (') 0,1982 / kg + 26,88 0403 90 63 (') 0,2445 / kg + 26,88 0403 90 69 (') 0,6686 / kg + 26,88 0404 10 02 27,95 0404 10 04 172,52 0404 10 06 212,71 0404 10 12 124,02 0404 10 14 172,52 0404 10 16 212,71 0404 10 26 (') 0,2795 / kg + 20,84 0404 10 28 (') 1,6527 / kg + 28,09 0404 10 32 (  ) 2,0546 / kg + 28,09 0404 10 34 (') 1,1 677 / kg + 28,09 0404 10 36 (') 1,6527 / kg + 28,09 0404 10 38 (') 2,0 546 / kg + 28,09 0404 10 48 (2) 0,2795 / kg 0404 10 52 O 1 ,6527 / kg + 6,04 0404 10 54 O 2,0546 / kg + 6,04 0404 10 56 (2) 1 , 1677 / kg + 6,04 0404 10 58 (2) 1 ,6527 / kg + 6,04 0404 10 62 (2) 2,0546 / kg + 6,04 0404 10 72 (2) 0,2795 / kg + 20,84 0404 10 74 (2) 1,6527 / kg + 26,88 0404 10 76 (2) 2,0 546 / kg + 26,88 0404 10 78 (2) 1,1 677 / kg + 26,88 0404 10 82 (2) 1,6527 / kg + 26,88 0404 10 84 (2) 2,0546 / kg + 26,88 0404 90 11 124,02 0404 90 13 172,52 15 . 2. 94 Official Journal of the European Communities No L 42/17 CN code Note 0 Import levy CN code Note (') Import levy 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 0404 90 19 0404 90 31 0404 90 33 040490 39 040490 51 040490 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 00 11 0405 00 19 0405 00 90 0406 10 20 0406 10 80 0406 20 10 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 10 0406 40 50 0406 40 90 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 212,71 124,02 172,52 212,71 1,1 677 / kg + 28,09 1,6527 / kg + 28,09 2,0546 / kg + 28,09 1,1 677 / kg + 28,09 1,6527 / kg + 28,09 2,0546 / kg + 28,09 230,69 230,69 281,44 200,51 255,71 366,26 366,26 162,85 150,82 162,85 259,57 133,05 133,05 133,05 208,71 154,41 154,41 154,41 366,26 208,71 158,99 158,99 158,99 158,99 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 73 0406 90 75 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 82 0406 90 84 0406 90 85 0406 90 86 0406 90 87 0406 90 88 0406 90 93 0406 90 99 1702 10 10 1702 10 90 2106 90 51 2309 10 15 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 158,99 158,99 158,99 158,99 158,99 158,99 366,26 366,26 366,26 158,99 158,99 158,99 158,99 158,99 158,99 158,99 158,99 158,99 158,99 158,99 158,99 200,51 255,71 39,45 39,45 39,45 90,00 116,85 108,78 88,13 116,85 90,00 116,85 108,78 88,13 116,85 0 00 0 0 00 0 0 0 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 00 (') The levy on 100 kg of product falling within this code is equal to the sum of the following : (a) the amount per kilogram shown, multiplied by the weight of lactic matter contained in 100 kg of product ; and (b) the other amount indicated. (2) The levy on 100 kg of product falling within this code is equal to : (a) the amount per kilogram shown, multiplied by the weight of the dry lactic matter contained in 100 kg of product plus, where appropriate, (b) the other amount indicated . (3) Products falling within this code and imported from a third country  for which an IMA 1 certificate, issued in accordance with Regulation (EEC) No 1767/82, is presented,  for which an EUR 1 certificate, issued in accordance with amended Regulation (EEC) No 1316/93 for Sweden and amended Regulation (EEC) No 584/92 for Poland, the Czech and Slovak Republics and Hungary, is presented, shall be subject to the levies defined in the said Regulations, respectively. (4) The levy applicable is limited under the conditions laid down in Regulation (EEC) No 715/90. O No levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.